—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered May 14, 1996, convicting him of reckless endangerment in the first degree and unlawfully operating or driving a motor vehicle on a public highway, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence demonstrates that the defendant was driving a stolen car during the police chase which lead to his conviction for reckless endangerment in the first degree. While the evidence that the car was stolen constituted reference to an uncharged crime, this evidence was properly admitted to show the defendant’s motive in fleeing the police, and as background information necessary to explain the officers’ presence at the scene and their attempt to pull the defendant’s car over (see, People v Till, 87 NY2d 835; People v Delgado, 233 AD2d 338; People v Letman, 225 AD2d 795). While the prosecutor’s repeated references to this uncharged crime may not have been necessary, the trial court’s limiting instructions dispelled any prejudice to the defendant (see, People v Williams, 50 NY2d 996; People v Johnson, 216 AD2d 583).
The defendant’s remaining contentions are either unpre*552served for appellate review or without merit. Rosenblatt, J. P., Ritter, Copertino and Krausman, JJ., concur.